 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAFAEL APOLINAR,                                  Case No. 1:21-cv-00217-NONE-SAB-HC

10                    Petitioner,                      ORDER DIRECTING RESPONDENT TO
                                                       FILE A RESPONSE TO PETITION FOR
11           v.                                        WRIT OF HABEAS CORPUS

12   RAYMOND MADDEN,

13                    Respondent.

14

15          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

16 pursuant to 28 U.S.C. § 2254. On February 24, 2021, this Court ordered that within sixty days of

17 the date of service of the order, Respondent was to file a response to the petition. (ECF No. 7).

18 To date, Respondent has failed to file a response to the petition.

19          The Court HEREBY ORDERS that within seven (7) days of the date of service of this

20 order Respondent shall file a response to the petition and any and all transcripts or other

21 documents necessary for the resolution of the issues presented in the petition.

22
     IT IS SO ORDERED.
23

24 Dated:         May 7, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
